

116 HR 1820 IH: United States-Israel International Development Cooperation Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1820IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Ms. Frankel (for herself and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize appropriations for certain cooperative projects among the United States, Israel, and
			 developing countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel International Development Cooperation Act of 2019. 2.Statement of policy and memorandum of understanding (a)Statement of policyIt should be the policy of the United States Agency for International Development to seek to partner with Israel in order to advance common goals across a wide variety of sectors, including for projects relating to—
 (1)energy, agriculture, and food security; (2)democracy, human rights, and governance;
 (3)economic growth and trade; and (4)education, environment, global health, water, and sanitation.
 (b)Memorandum of understandingThe Administrator of the United States Agency for International Development is authorized to enter into a memorandum of understanding with the appropriate officials of the Government of Israel in order to enhance coordination between the two countries on advancing the common goals described in subsection (a)(1) through (a)(4) with a focus on strengthening mutual ties and cooperation with other countries throughout the world.
 3.Cooperative projects among the United States, Israel, and developing countriesSection 106(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended to read as follows:
			
 (f)There is authorized to be appropriated $2,000,000 for each of fiscal years 2020 through 2024 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including for the following activities:
 (1)Establishing public-private partnerships. (2)Supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities.
 (3)Seed or transition-to-scale funding, publicity and marketing promotional support, or men­tor­ship and partnership brokering support.
 (4)Acceleration of demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges..
		